        Case 1:19-cv-00015-PLF Document 3 Filed 01/03/19 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

Mr. A., an individual,                     §
WEBB COUNTY DETENTION CENTER               §
9998 S. Highway 83                         §
Laredo, TX 78041                           §
                                           §
       Plaintiff,                          §
                                           §
VS.                                        §   CIVIL ACTION NO.
                                           §
U.S.      IMMIGRATION             AND      §
CUSTOMS ENFORCEMENT,                       §
500 12th Street SW                         §
Washington, DC 20536;                      §
                                           §
RONALD D. VITIELLO, in his official        §
capacity, Acting Director and Deputy       §
Director, U.S. Immigration and Customs     §
Enforcement,                               §
500 12th Street SW                         §
Washington, DC 20536;                      §
                                           §
U.S.       DEPARTMENT               OF     §
HOMELAND SECURITY,                         §
245 Murray Lane SW                         §
Washington, DC 20528;                      §
                                           §
KIRSTJEN NIELSEN, in her official          §
capacity, Secretary, U.S. Department       §
of Homeland Security,                      §
25 Murray Lane SW                          §
Washington, DC 20528;                      §
                                           §
MATTHEW WHITAKER, in his official §
capacity, Acting Attorney General of the §
United States, U.S. Department of Justice, §
950 Pennsylvania Avenue NW                 §
Washington, DC 20530,                      §
                                           §
               Defendants.                 §




      PLAINTIFF’S MOTION TO PROCEED USING PSEUDONYM
             Case 1:19-cv-00015-PLF Document 3 Filed 01/03/19 Page 2 of 6



         Plaintiff respectfully requests that this Court permit Plaintiff to proceed in this action using

a pseudonym and to prohibit the parties from publicly disclosing his true name. 1 This case is

brought to reunite Mr. A. with his daughter, A., and son, C. 2 Mr. A. and his children fled El

Salvador to seek asylum in the United States based on gang-related threats and violence that they

faced in their home country. After arriving in the United States, Defendants separated Mr. A. from

A. and C., and the family has remained separated. Mr. A. is seeking an opportunity to participate

meaningfully in the asylum-seeking process.

         The basis for this motion is that as an individual attempting to participate in the asylum-

seeking process, Mr. A. faces a significant risk of persecution—including possible physical harm

or death—if his identity is publicly revealed through this lawsuit. Mr. A. therefore requests that

this Court allow him to proceed in this lawsuit using a pseudonym because revealing his identity

could subject him and his children to undue danger.

                                                   ARGUMENT

         This Court may permit a party “to proceed anonymously” when “the impact of the

plaintiff’s anonymity” outweighs “the public interest in open proceedings and on fairness to the

defendant.” Nat’l Ass’n of Waterfront Emp’rs v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008); see

also United States v. Hubbard, 650 F.2d 293, 317-21 (D.C. Cir. 1980) (setting forth balancing test

that considers, inter alia, “the strength of the . . . property and privacy interests” involved with the

“possibility of prejudice” to those opposing disclosure). For example, pseudonymous litigation is

appropriate when a case involves “matters of a highly sensitive and personal nature,” and there is




1
  For the reasons discussed herein, Plaintiff request leave to file under seal the attached
statement of the true name of Plaintiff.
2
 Federal Rule of Civil Procedure 5.2(a)(3) and Local Civil Rule 5.4(f)(2) require the redaction of A. and C.’s names
because they are both minors.



MOTION TO PROCEED USING PSEUDONYM- PAGE 2
           Case 1:19-cv-00015-PLF Document 3 Filed 01/03/19 Page 3 of 6



a “real danger of physical harm ... [that] would be incurred as a result of the disclosure of the

plaintiff's identity.” Chao, 587 F. Supp. 2d at 99-100.

       In this case, use of a pseudonym is necessary to protect Mr. A. and his children from a

significant possibility of injury.   As asylum seekers, Mr. A., A., and C. are “particularly

vulnerable” to retaliation if their true names are revealed. Al Otro Lado, Inc. v. Nielsen, No. 17-

2366-BAS, 2017 WL 6541446, at *6 (S.D. Cal. Dec. 20, 2017). As alleged in the complaint, Mr.

A., A., and C. have been subject to deadly threats in El Salvador, and public identification of their

names would exacerbate these threats, and risk exposing them to a high “risk of retaliatory physical

or mental harm.” Chao, 587 F. Supp. 2d at 99.

       Indeed, international and federal laws and regulations alike recognize the importance of

safeguarding the privacy and confidentiality of asylum seekers. For example, the United Nations

High Commissioner for Refugees has explained that “[t]he right to privacy and its confidentiality

requirements are especially important for an asylum-seeker, whose claim inherently supposes a

fear of persecution ... and whose situation can be jeopardized if protection of information is not

ensured.” UNHCR Advisory Opinion on the Rules of Confidentiality Regarding Asylum

Information, UNHCR ¶ 4 (Mar. 31, 2005), http://www.refworld.org/docid/42b9190e4.htm1.

       Similarly, federal asylum regulations protect the confidentiality of asylum applicants. See

8 C.F.R. § 208.6. Consequently, courts from across the country-including this Court-have

routinely held that use of a pseudonym is warranted where protection of an asylum seeker’s

identity is necessary to avoid the risk of retaliatory harm. See, e.g., Al Otro Lado, 2017 WL

6541446, at *8 (granting motion to proceed pseudonymously where plaintiffs were asylum

seekers); Mem. and Order, M.MM. v. Sessions, No. 18-1759-BAH (D.D.C. July 27, 2018), ECF

No. 2 (same); Mem. and Order, M.G.U. v. DHS, No. l 8-cv-1458-BAH (D.D.C. June 21, 2018),

ECF No. 7 (same); A.B.T v. USCIS, No. 11-2108, 2012 WL 2995064, at *6 (W.D. Wash. July 20,


MOTION TO PROCEED USING PSEUDONYM- PAGE 3
          Case 1:19-cv-00015-PLF Document 3 Filed 01/03/19 Page 4 of 6



2012) (same); Order Grt’g Pet’r-Pl.’s Mot. to File Compl. Using Pseudonym, Ms. L. v. ICE, No.

18-428 (S.D. Cal. Mar. 6, 2018), ECF No. 26 (same).

       By contrast, the prejudice to Defendants is nil. Because Defendants already know Mr. A.’s

true identity, allowing Mr. A. to proceed anonymously would pose little “risk of unfairness to the

opposing party.” Chao, 587 F. Supp. at 99; see also Al Otro Lado, 2017 WL 6541446, at *6

(finding no prejudice to government defendants who “know the Individual Plaintiffs’ names” and

“have the information they need to defend against the claims”). Additionally, any public interest

in disclosing the identity of Mr. A. is greatly outweighed by the significant risk of harm that such

disclosure would pose to Mr. A., his children, and his family and friends in El Salvador. Moreover,

forcing Mr. A. to publicly expose his identity—including to his persecutors—in order to pursue

litigation to challenge Defendants’ refusal to reunite him with his children “creates an unnecessary

risk of chilling the willingness of asylum seekers from litigating important issues like the ones

raised in this case.” Al Otro Lado, 2017 WL 6541446, at *7. Thus, permitting Mr. A. to use a

pseudonym “will serve the public’s interest in this lawsuit by enabling it to go forward.” Does I

thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1073 (9th Cir. 2000); see also Horowitz v.

Peace Corps, 428 F.3d 271, 278 (D.C. Cir. 2005) (“If there is no public interest in the disclosure

of certain information, something, even a modest privacy interest, outweighs nothing every time.”

(internal quotation marks and citation omitted)).

                                         CONCLUSION

       Mr. A.’s significant interests in protecting his identity decisively outweigh any government

or public interest in disclosure. Accordingly, this Court should allow Mr. A. to file this action

using a pseudonym and should prohibit the parties from publicly disclosing his full name.




MOTION TO PROCEED USING PSEUDONYM- PAGE 4
         Case 1:19-cv-00015-PLF Document 3 Filed 01/03/19 Page 5 of 6



DATE: January ___, 2019             Respectfully submitted,


                                    By:
                                    Michael Scanlon, D.C. Bar No. 1048644
                                    HAYNES AND BOONE, LLP
                                    800 17th Street NW, Suite 500
                                    Washington, D.C.20006
                                    Telephone: (202) 654-4570
                                    Facsimile: (202) 654-4249
                                    michael.scanlon@haynesboone.com

                                    Paloma Ahmadi*
                                    HAYNES AND BOONE, LLP
                                    112 E. Pecan Street, Suite 1200
                                    San Antonio, TX 78205
                                    Telephone: (210) 978-7427
                                    Facsimile: (210) 554-0409
                                    paloma.ahmadi@haynesboone.com

                                    Wesley D. Lewis*
                                    HAYNES AND BOONE, LLP
                                    600 Congress Avenue, Suite 1300
                                    Austin, Texas 78701
                                    Telephone: (512) 867-8412
                                    Facsimile: (512) 867-8640
                                    wesley.lewis@haynesboone.com

                                    Luis Campos*
                                    John Brent Beckert*
                                    Liz Dankers*
                                    Joanna Pearce*
                                    Nick Nash*
                                    HAYNES AND BOONE, LLP
                                    2323 Victory Avenue, Suite 700
                                    Dallas, Texas 75219
                                    Telephone: (214) 651-5062
                                    Facsimile: (214) 200-0789
                                    luis.campos@haynesboone.com
                                    brent.beckert@haynesboone.com
                                    liz.dankers@haynesboone.com
                                    joanna.pearce@haynesboone.com
                                    nick.nash@haynesboone.com




MOTION TO PROCEED USING PSEUDONYM- PAGE 5
        Case 1:19-cv-00015-PLF Document 3 Filed 01/03/19 Page 6 of 6




                                   Laura Peña*
                                   TEXAS CIVIL RIGHTS PROJECT
                                   1017 W. Hackberry Avenue
                                   Alamo, Texas 78516
                                   Telephone: 956-787-7181


                                   ATTORNEYS FOR PLAINTIFF MR. A.

                                   * Indigent client certification forthcoming per Local
                                   Rule 83.2(g).




MOTION TO PROCEED USING PSEUDONYM- PAGE 6
